FILED
                           NOT FOR PUBLICATION
                                                                               MAY 3 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


PASKENTA BAND OF NOMLAKI                         No.   17-15484
INDIANS; PASKENTA ENTERPRISES
CORPORATION,                                     D.C. No.
                                                 2:15-cv-00538-MCE-CMK
              Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

CORNERSTONE COMMUNITY BANK;
CORNERSTONE COMMUNITY
BANCORP; JEFFERY FINCK,

              Defendants-Appellees.


                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                           Submitted January 26, 2021**
                             San Francisco, California

Before: KLEINFELD, RAWLINSON, and HURWITZ, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Plaintiffs-Appellants Paskenta Band of Nomlaki Indians and Paskenta

Enterprises Corporation (collectively, Paskenta) appeal the district court’s grant of

summary judgment in favor of Defendants-Appellees Cornerstone Community

Bank, Cornerstone Community Bancorp, and Jeffrey Finck (collectively,

Cornerstone). We have jurisdiction under 28 U.S.C. § 1291, and reviewing de

novo, see Sheehan v. Atlanta Int’l Ins. Co., 812 F.2d 465, 468 (9th Cir. 1987)

affirm.

      The agreement between Paskenta and Cornerstone contained a provision

releasing Cornerstone from “all claims . . . , known or unknown, suspected or

unsuspected.” Paskenta has not raised a material issue of fact regarding economic

duress, which would permit Paskenta to avoid the release. See Rich & Whillock,

Inc. v. Ashton Dev., Inc., 157 Cal. App. 3d 1154, 1158-59 (1984) (explaining the

standard for establishing economic duress). “[T]he taking of legal action or the

threat to take such action” does not qualify as duress unless “the action taken or

threatened involves the assertion of claims known to be false.” Louisville Title Ins.

Co. v. Sur. Title & Guar. Co., 60 Cal. App. 3d 781, 801 (1976) (citations omitted).

      Paskenta acknowledges that Cornerstone faced exposure from the new and

old tribal councils. Interpleader is an appropriate option when a stakeholder is




                                          2
faced with potential liability to two claimants.1 See Schwartz v. State Farm Fire &

Cas. Co., 88 Cal. App. 4th 1329, 1341(2001). Section 386(b) of the California

Code of Civil Procedure also expressly provides for interpleader when “multiple

claims are made, or may be made, by two or more persons which are such that they

may give rise to double or multiple liability.” Cal. Code Civ. Proc. § 386(b); see

also Perez v. Uline, Inc., 157 Cal. App. 4th 953, 959 (2007) (declining to find

economic duress despite assertions that “defendants knew, but failed to tell

[plaintiff], the reason for his termination was wrongful, thereby ‘depriving him of

future income’”); San Diego Hospice v. Cty. of San Diego, 31 Cal. App. 4th 1048,

1051, 1508 (1995) (holding that duress could not be invoked to set aside a release

when the duress did not arise from the “refusal to pay an acknowledged debt”).

Because Paskenta failed to raise a material issue of fact regarding the

enforceability of the release, the district court properly granted summary judgment




      1
         In its Opening Brief, Paskenta argues that questions of fact remain as to the
“scope” of the release. However, Paskenta did not raise that issue before the
district court, and we decline to address it. See Slaven v. Am. Trading Transp. Co.,
Inc., 146 F.3d 1066, 1069 (9th Cir. 1998) (“It is well-established that an appellate
court will not consider issues that were not properly raised before the district
court”).
                                          3
in favor of Cornerstone.2 See Sheehan, 812 F.2d at 468-69 (affirming summary

judgment when the evidence in the record failed to establish a genuine issue of

material fact showing that the release was the result of economic duress).

      AFFIRMED.




      2
        The district court also did not err when implicitly denying Paskenta’s
request for additional discovery under Federal Rule of Civil Procedure 56(d). See
Stevens v. Corelogic, Inc., 899 F.3d 666, 676 (9th Cir. 2018) (treating a “district
court’s failure specifically to address the Rule 56(d) request as an implicit denial”).
Paskenta failed to show that the facts it hoped to elicit from further discovery were
“essential to oppose summary judgment.” Id. at 678.
                                           4